DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Barve et al. (US Patent 9,742,153 B1) (08/20/20 IDS).
Regarding claim 1, Barve discloses an optoelectronic device (FIG. 2B), comprising: 
a semiconductor substrate (176, FIG. 2B, col. 6 lines 16-17); 
a first set of thin-film layers (174, FIG. 2B, col. 6 lines 32-34) disposed on the substrate and defining a lower distributed Bragg-reflector (DBR) stack; 
a second set of thin-film layers (172 and 170, FIG. 2B, col. 6 lines 35-51) disposed over the lower DBR stack and defining an optical emission region (160, FIG. 2B), which is contained in a mesa defined by multiple trenches (162, FIG. 2B), which are disposed around the optical emission region without fully surrounding the optical emission region (162 do not fully surround 160, FIG. 2B); 

electrodes (154, FIG. 2B, where 154 comprises a ring portion and a set of partial ring-shaped extended portions, col. 4 lines 33-39), which are disposed around the mesa in gaps between the trenches (154 are disposed around the mesa between 162, FIG. 2B) and are configured to apply an excitation current to the optical emission region (“P-Ohmic metal layer 154 may include a layer that makes electrical contact via which electrical current may flow,” col. 7 lines 15-16).
Regarding claim 2, Barve discloses a transparent conductive layer (an uppermost layer of 168 is transparent to an output wavelength and in electrical contact with 154, FIG. 2B) in electrical contact with the electrodes and extending across the mesa over at least the second set of thin-film layers.
Regarding claim 3, Barve discloses the third set of thin-film layers comprises dielectric layers (the third set of thin-film layers may further include 164, FIG. 2B, where 164 may include dielectric layers, col. 6 line 64 - col. 7 line 3).
Regarding claim 4, Barve discloses the electrodes comprise a metal, which is deposited in vias that extend through the third set of thin-film layers (“P-Ohmic metal layer 154 may include a TiAu layer, a TiPtAu layer, or the like, via which electrical current may flow (e.g., via a bondpad (not shown) that contacts P-Ohmic metal layer 154 through dielectric via openings 156),” col. 7 lines 17-21).
Regarding claim 5, Barve discloses the third set of thin-film layers comprises epitaxial semiconductor layers (168 are epitaxially grown on 176, “Substrate layer 176 
Regarding claim 6, Barve discloses the electrodes are deposited over the third set of thin-film layers (154 are deposited over 168, FIG. 2B).
Regarding claim 7, Barve discloses the first, second and third sets of thin-film layers and the electrodes are disposed on an upper side of the semiconductor substrate (FIG. 2B), and the device comprises a cathode layer (178, FIG. 2B, col. 6 line 16) on a lower side of the semiconductor substrate, opposite the upper side.
Regarding claim 8, Barve discloses an optoelectronic device (FIG. 2B), comprising: 
a semiconductor substrate (176, FIG. 2B, col. 6 lines 16-17); 
a first set of thin-film layers (174, FIG. 2B, col. 6 lines 32-34) disposed on the substrate and defining a lower distributed Bragg-reflector (DBR) stack; 
a second set of thin-film layers (172 and 170, FIG. 2B, col. 6 lines 35-51) disposed over the lower DBR stack and defining a plurality of optical emission regions (multiple emitters 150 including a plurality of emission regions 160, FIG. 2B), which is contained in a mesa defined by multiple trenches (162, FIG. 2B), which are disposed around the optical emission region without fully surrounding the optical emission region (162 do not fully surround 160, FIG. 2B); 
a third set of thin-film layers (168, FIG. 2B, col. 6 lines 52-54) disposed over the optical emission region and defining an upper DBR stack; and 
electrodes (154, FIG. 2B, where 154 comprises a ring portion and a set of partial ring-shaped extended portions, col. 4 lines 33-39), which are disposed around the mesa 
Regarding claim 9, Barve discloses at least one of the trenches is common to a pair of neighboring mesas (trenches of neighboring emitters overlap, FIG. 3).
Regarding claim 11, Barve discloses a transparent conductive layer (an uppermost layer of 168 is transparent to an output wavelength and in electrical contact with 154, FIG. 2B) in electrical contact with the electrodes and extending across the mesa over at least the second set of thin-film layers.
Regarding claim 12, Barve discloses the first, second and third sets of thin-film layers and the electrodes are disposed on an upper side of the semiconductor substrate (FIG. 2B), and the device comprises a cathode layer (178, FIG. 2B, col. 6 line 16) on a lower side of the semiconductor substrate, opposite the upper side.
Regarding claims 13-19, same rejections as applied to claims 1-7 are maintained since the method claims 13-19 contain substantially the same limitations as the product claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barve et al. in view of YUEN et al. (US PG Pub 2019/0305522 A1) (08/20/20 IDS) .
Regarding claim 10, Barve has disclosed the optoelectronic device outlined in the rejection to claim 8 above except at least one of the electrodes is common to a pair of neighboring mesas. YUEN discloses a similar emitter array (FIG. 2A, [0041]) with adjacent emitters (204, FIG. 2A, [0041]) having shared electrodes (214-2, FIG. 2A, [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Barve with at least one of the electrodes being common to a pair of neighboring mesas as taught by YUEN in order to facilitate a reduction in distance between emitters and thereby improving an utilization of an area of a chip ([0052] of YUEN).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828